Title: From George Washington to James Mease, 21 January 1778
From: Washington, George
To: Mease, James



Dear Sir
Head Quarters [Valley Forge] 21st January 1778

I this day recd yours of the 18th by Lieutenant Gamble who has brought down 463 Coat ready cut out. I could have wished that had not been done, as I intended to have had them made up in a new fashion which I think will save Cloth—be made up quicker and cheaper and yet be more warm and convenient to the Soldier. I desire that all the

remainder of the Virginia Goods may be immediately sent on in the State which you receive them, as soon as they arrive at Lancaster. I will send you a Coat of the new fashion as soon as one can be made up, and I think it will be deemed most convenient and useful to dress the whole Army in the same manner.
The Officer who had the charge of the Convoy of Cloathing from Boston left them at Fish kill contrary to Genl Heaths express order, he makes some trifling excuse, that the Waggons would not come any farther. I have sent up an Express with orders to have it brought immediately forward.
I shall give directions to have some agreement made with the Taylors for their extra pay when working at their trade. Now we are fixed I am of opinion that we can have any quantity of Cloathing made up in the Regiments provided all the materials are sent with them. If the Taylors are drawn from the Army and sent to a distance, they will most certainly find means of going off, and the Service will lose so many Men. Besides we cannot at this time spare the Men from Camp.
I beg you will exert yourself in procuring Shoes, it is evident that any quantities may be got by contracting to pay for them in Hides. The price fixed by the General Officers is 4d. ⅌ lb. for Hides and Shoes at 10 / ⅌ pair. with this the Shoemakers are content, and several of the Brigadiers have made contracts accordingly. I am &c.

P.S. Lieut. Gamble returns to bring down the remainder of the Goods. He informs me that he desired you not to cut up the Cloth, as it was intended to be made up different from the usual method I cannot therefore tell why it was done.

